Title: From Thomas Boylston Adams to Thomas Boylston Adams, Jr., 5 June 1826
From: Adams, Thomas Boylston
To: Adams, Thomas Boylston, Jr.


				
					My dear Son,
					Quincy June 5th: 1826.
				
				Your letter of the 26th: Ulto. in answer to mine of the 21st: came to hand on the 1st: Instant; and I have barely time to acknowledge it now. The Examination has probably begun by this, and you will have your time and attention so fully occupied that letters to answer might prove an incumbrance.We have experienced so great & sudden fluctuations in the weather within the last ten days, as to render fires necessary on Monday last, and this day—Yesterday at Ten O’Clock, when I went with your Sister to Meeting, the Thermo in the Library stood at 82 in the shade and at Twelve was at 84°—This day, at 9 O’Clock, it stood at 58.°!!!!! I cannot make marks of admiration enough for such an unprecedented change.Your Mother sends her love to you, and is quite anxious on your account; not only the state of the natural Atmosphere where you are, but the struggle with the Elements of Science, you are now encountering give her uneasy sensations, which, added to an eruption of the Scarlet-Rash, on the first of June, has made her sick for a few days; but she is now much better and we hope has seen the worst of the disorder, which has been so prevalent about us.Your Grandfather is quite feeble, and the changes in the weather produce in us continual fears for the effects to be apprehended. However, our trust is in God! “Not a sparrow falleth to the ground, without his notice.” And may that same omnipresent power, providentially, and in due time, restore, you, my dear Son to the affectionate embraces of / Your Parents & Friends. So Pray’s / Your Father. 
				
					Thomas B Adams
				
				
			